Peers, J.,
delivered the opinion of the court on motion for rehearing.
A motion for rehearing in this case is filed by appellants, based on the conduct of one of the attorneys for the respondent. Affidavits both in support of and against the motion are presented to the court, but as the-case was decided upon points different from that called to the attention of the court by the motion, we see no good reason why the points raised in the motion for rehearing should be commented upon. We will say that the judgment of the lower court has not been affirmed because the bill of exceptions has not been filed in time, but (1) because the motion for new trial has not been filed in time ; and (2) because no exceptions are brought here for review, regardless of the fact whether • a motion for new trial was filed in time or not, and we cannot very well see how these matters could be remedied by stipulation as to filing bill of exceptions.
*507If the conduct charged in the motion for rehearing is true, language cannot be found too strong to condemn, it, but as it affords in this case — for reasons above, — no-ground for rehearing, the motion will be overruled.
All concur.